PIouck, J.,
Two grounds for divorce are alleged in the libel: desertion and adultery with Andrew Offshany. Respecting the second ground, the master found that the respondent committed adultery. It is not found specifically that she committed adultery with Andrew Offshany. The findings of fact should be explicit and it should appear whether respondent committed adultery with Andrew Offshany or with some undisclosed person. This is important since the law forbids the marriage of the offending spouse and the paramour. In order to formulate a proper decree, the findings of fact should show with whom the respondent committed adultery. We will remit the record to the master so that he may make his findings on this point more specific.
And now, June 29, 1936, the record is remanded to the master for further action in accordance with the views expressed in this opinion.